Citation Nr: 0619594	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of right ankle sprain.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In January 2004, the veteran testified 
at a videoconference hearing before the undersigned Judge.  
The Board remanded the matter in August 2003 and August 2005.  
The case has now been returned to the Board for further 
appellate action.


FINDINGS OF FACT

The veteran's service-connected residuals of right ankle 
sprain has been manifested by essentially negative X-rays, 
some laxity, with dorsiflexion of 10-15 degrees and 35-40 
degrees of plantar flexion, with some pain, since the 
effective date of service connection.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected residuals of right 
ankle sprain have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5270, 5271 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a letter regarding VCAA duty 
to assist regulations in September 2005.  This document 
essentially notified the veteran of the evidence needed to 
prevail on this claim.  Specifically, the letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed Cir. 2006).  While the required notice was 
not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letter 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service VA treatment records, and statements and 
testimony by the veteran.  The Board finds that there are no 
additional medical records necessary to proceed to a decision 
in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

Numerous VA examinations have been conducted that address the 
severity of right ankle complaints.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran asserts that his right ankle disability is more 
disabling that the currently assigned 10 percent evaluation.  

The veteran has appealed the disability initially assigned, 
with the grant of service connection in 2001.  Because he 
appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In light of the Court's findings in DeLuca, supra, the impact 
of pain must be considered in making a rating determination, 
and functional loss due to pain is to be rated at the same 
level as functional loss where motion is impeded.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Moreover, the Court has indicated that 38 C.F.R. § 4.59 deems 
painful motion be considered limited motion, even though a 
range of motion may be possible beyond the point when pain 
sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); 
Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.    

The veteran's service-connected residuals of right ankle 
sprain is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5271 (2005).  Under that code, when there is 
marked limited motion of the ankle, then a 20 percent rating 
is assigned.  When there is moderate limited motion of the 
ankle, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.71a, DC 5271.  The standard ranges of motion of the ankle 
are 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  

As to ankylosis of the ankle, a 20 percent rating is assigned 
when the joint is ankylosed in plantar flexion less than 30 
degrees.  A 30 percent rating is assigned where there is 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, DC 5270.

The veteran's disability was evaluated as 10 percent 
disabling pursuant to DC 5271 for moderate limitation of 
motion of the ankle.  In order to obtain a higher rating of 
20 percent under that code, the evidence must show that the 
veteran's limitation of motion was marked during the period 
in question.  

In this instance, the evidence does not show that the 
veteran's limitation of motion was "marked" for any period 
in question.  When examined by VA in July 2003, right ankle 
dorsiflexion was to 15 degrees and plantar flexion was to 35 
degrees.  When examined in November 2005, dorsiflexion was to 
10 degrees and plantar flexion was to 40 degrees.  In 2003, 
pain was particularly present with dorsiflexion of the 
ankles, but the examiner noted that the range of motion of 
the ankle was full.  In 2005, there was mild right ankle pain 
upon extremes of motion.  Since standard range of motion is 0 
to 20 degrees for dorsiflexion, and 0 to 45 degrees of 
plantar flexion, these findings are certainly indicative of 
no more than "moderate" limitation of motion.  In fact, 
they are not indicative of a compensable limitation of 
motion.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and § 
4.45 (pain, weakened movement, excess fatigability, and 
incoordination), it was determined by the Board that the 2003 
examination report did not adequately discuss the functional 
loss due to pain and weakness in the right ankle.  In the 
August 2005 remand decision, additional examination was 
requested with current findings and consideration of these 
factors.  As noted above, at the requested exam, the veteran 
described pain in the right ankle with extremes of motion.  
Additionally, he reported popping and daily right ankle pain.  
Some days were better than others.  While he continued to 
play basketball, he now wore a brace.  He also wore this 
brace when jogging.  He could perform his daily activities, 
such as his work as a surgical technician, without much 
problem.  No swelling of the right ankle was seen.  There was 
tenderness to palpation in the anterior talar fibular 
ligament region and in the posterior calcaneal fibular 
region.  Chopart motion was intact and symmetric and pain 
free in the foot.  There appeared to be some laxity in the 
right ankle.  The examiner's assessment was that the 
veteran's right ankle problems appeared to progressing 
"slightly."  X-ray was negative.  

In sum, the evidence does not show that the veteran has a 
compensable limitation of motion.  Considering that the 
veteran's right ankle motion was essentially normal at the 
time of VA examinations in 2003 and 2005, even when the 
veteran's disability is considered with those factors in 38 
C.F.R. § 4.40 and § 4.45, it is adjudged that his overall 
motion loss does not rise to the level of "marked" limitation 
of motion.  Thus, he is not entitled to a rating in excess of 
10 percent under DC 5271.  Moreover, the level of functional 
loss is slight.  He continues to exercise with the aid of a 
brace, and his disability does not interfere with normal 
daily activities.  

Other rating criteria pertinent to the ankle were considered; 
however, the severity of the veteran's service-connected 
right ankle disability does not meet the criteria for a 
rating in excess of 10 percent under any other code.  DCs 
5270 and 5272 govern ratings for ankylosis of the ankle and 
the subastragalar or tarsal joint.  Ankylosis has never been 
demonstrated, so a rating under those codes is not 
appropriate.  DC 5273 governs ratings for malunion of the os 
calcis or astragalus; and DC 5274 governs ratings for 
astragalectomy.  Neither of these conditions is shown by the 
medical evidence of record.  As such, a rating under either 
of those codes is also inappropriate.

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service- 
connected residuals of right ankle sprain.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  




ORDER

An initial rating in excess of 10 percent for residuals of a 
right ankle sprain is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


